     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                    )       Case No.: 2:18-cv-00596-DMC
13   JULIA SANCHEZ,                                 )
                                                    )       JOINT STIPULATION AND ORDER FOR
14                   Plaintiff,                     )       EXTENSION OF TIME FOR
                                                    )       DEFENDANT TO RESPOND TO
15          vs.                                     )       PLAINTIFF’S MOTION FOR SUMMARY
     NANCY A. BERRYHILL,                            )       JUDGMENT
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20   IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
21   the time for responding to Plaintiff’s Motion for Summary Judgment be extended from

22   November 9, 2018 to December 10, 2018. This is Defendant’s first request for extension. Good
23   cause exists to grant Defendant’s request for extension. Counsel was recently out on intermittent

24   sick leave for nearly three weeks with the flu/acute pneumonia. Counsel also has over 75+

25   active matters, which requires two or more dispositive motions a week until late December. In
26   addition, Counsel has active civil rights and representative misconduct matters that require

27   immediate investigation. Counsel also has a Ninth Circuit brief due next week for U.S. Attorney
28   review. Due to Counsel’s unexpected leave and heavy workload, Counsel needs additional time

     JS For Extension of Time and PO                                      Case No. 2:18-cv-00596-DMC

                                                        1
 1   to adequately review the transcript and properly respond to Plaintiff’s Motion for Summary
 2   Judgment. Defendant makes this request in good faith with no intention to unduly delay the
 3   proceedings. The parties further stipulate that the Court’s Scheduling Order shall be modified
 4   accordingly.
 5
 6                                               Respectfully submitted,
 7
     Dated: November 8, 2018                     /s/ *Bess Brewer
 8
                                                 (*as authorized by email on November 8, 2018)
 9                                               BESS BREWER
                                                 Attorney for Plaintiff
10
11
     Dated: November 8, 2018                     MCGREGOR W. SCOTT
12
                                                 United States Attorney
13                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
14                                               Social Security Administration
15
16                                        By     /s/ Tina L. Naicker
                                                 TINA L. NAICKER
17                                               Special Assistant U.S. Attorney
                                                 Attorneys for Defendant
18
19                                               ORDER
20
     APPROVED AND SO ORDERED, NUNC PRO TUNC TO NOVEMBER 9, 2018:
21
22
23   Dated: November 13, 2018
                                                         ____________________________________
                                                         DENNIS M. COTA
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28

     JS For Extension of Time and PO                                      Case No. 2:18-cv-00596-DMC

                                                     2
